307 S.W.3d 186 (2010)
Patsy WILLIS, Appellant,
v.
The BOARD OF EDUCATION OF the CITY OF ST. LOUIS, Respondent.
No. ED 93433.
Missouri Court of Appeals, Eastern District, Division Five.
March 23, 2010.
George O. Suggs, St. Louis, MO, for Appellant.
Vincent D. Reese, Anne R. Scholl, St. Louis, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROBERT G. DOWD, JR., J., and ROY L. RICHTER, J.


*187 ORDER

PER CURIAM.
Patsy Willis, a permanent teacher in the St. Louis Public Schools, appeals the trial court's judgment affirming the decision of the Board of Education of the City of St. Louis to terminate her employment for violating Board Regulations. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).